Citation Nr: 0319867	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Entitlement to service connection for hepatitis C.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

4. Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

5. Entitlement to extension of a temporary total disability 
rating based on convalescence from left knee surgery beyond 
April 30, 1997.

6. Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1972 to February 
1974, and subsequent periods of active duty for training with 
the South Carolina National Guard.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2000, on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Upon its last review, the Board 
remanded the claims at issue for further development and 
readjudication.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
issues in this appeal must be remanded for further 
development of the evidence.  


REMAND

As is noted, one of the issues for resolution in this appeal 
is the appellant's entitlement to a total disability 
evaluation based on individual unemployability.  

Applicable law provides in this regard that a total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  A claim for a total disability 
rating based upon individual unemployability "presupposes 
that the rating for the [service-connected] condition is less 
than 100%, and only asks for [such rating] because of 
'subjective' factors that the 'objective' rating does not 
consider." Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.  Consideration may be given to the claimant's level 
of education, special training and previous work experience.  
38 C.F.R. §§ 3.341, 4.16, 4.19; see also VAOGCPREC 75-91 
(Holding that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances).  

In February 2000, the Board noted that the appellant was 
reported to have undergone VA vocational and rehabilitative 
training.  Because evidence pertaining to most of the claims 
at issue may be contained in the Vocational and 
Rehabilitation file, the RO was directed to obtain a complete 
copy of the file and associate it with the claims folder.  
The record does not reveal that the file was obtained.  

It is now well-settled that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that such 
compliance is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this matter will be remanded to ensure 
compliance with the Board's February 2000 instructions.  

The Board further observes that pursuant to the Veterans 
Claims Assistance Act (VCAA), the appellant was advised by 
letters dated in October 2001 and December 2002 of what 
evidence would substantiate his claims, as well as assigned 
the responsibility for obtaining such evidence.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  The 
appellant has also been advised of the law and regulations 
pertaining to the establishment of service connection, the 
rating of service-connected disabilities, total disability 
ratings and temporary disability ratings, and the reopening 
of previously denied claims in the context of the evidence of 
record by the issuance of Statements of the Case dated in 
April and August 1997; May 1999 and December 2002.  

In light of these notices and the present remand, the Board 
reiterates that if the appellant has any evidence that would 
substantiate any or all of his claims as outlined, it is his 
responsibility to advise the RO of its whereabouts and 
authorize its release if necessary.  The appellant's response 
should arrive at the RO not later than the end of December 
2003, one year after the issuance of the December 2002 
notice.  

For the reasons that are stated, this matter is REMANDED for 
the following actions by the RO:

1.  As requested in the Board's February 
2000 Remand, the veteran's complete VA 
Vocational Rehabilitation file or a 
certified copy of his complete VA 
Vocational Rehabilitation file should be 
obtained and associated with the 
veteran's claims folder. 

2.  Any additional development as may be 
necessary as a consequence of any 
response the veteran makes to this Remand 
should be accomplished.  Following such 
development, the claims should be 
reviewed and readjudicated.  For any 
claim not resolved, a supplemental 
statement of the case should be issued 
and appropriate time given for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



